PER CURIAM.
Jean Tranquille appeals the summary denial of his motion to correct an illegal sentence brought pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm but write to address one issue raised by Tranquille — that he was not awarded all of the jail time credit to which he is entitled. Although such a claim is cognizable in a rule 3.800 proceeding, Tranquille’s motion is facially insufficient because it does not affirmatively allege that the court records show an entitlement to relief on their face. See State v. Mancino, 714 So.2d 429 (Fla.1998). Our affirmance, however, is without prejudice to Tranquille raising this issue in a facially sufficient motion pursuant to rule 3.800 if he is able to do so. See, *427e.g., Garcia v. State, 732 So.2d 8 (Fla. 2d DCA 1999).
BLUE, A.C.J., and CASANUEVA and DAVIS, JJ., Concur.